DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/22 has been considered by the examiner. 


Response to Amendment
The applicant has amended the following:
                      Claims: 4 and 9 have been amended. 
                      Claims: 1-3 and 5-8 have not been amended. 
                      Claims: 10-20 have been added.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  

Claim 14 recites “The user device of claim 9, wherein the instructions further cause the user device to: the first RAT is Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (EUTRA), and the second RAT is 5G New Radio (NR)” which recites “wherein the instructions further cause the user device to:” that indicates that the following limitations are functionalities performed by the user device.  However, the following limitations of “the first RAT is Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (EUTRA), and the second RAT is 5G New Radio (NR)” are not directed towards functionalities being performed but rather the details of the type of radio access technology being utilized and as such the claim structure appears to be grammatically incorrect.  The examiner believes that claim 14 is a typographical error and should be written as “The user device of claim 9, wherein  which corresponds to the language of claim 6 that recites similar limitations.
Claim 17 recites “enable an access mode in which the user device is capable of operating using the second RAT” which recites the limitation “the second RAT” which is recited in a manner that indicates the existence of a previous limitation that recites “a second RAT”.  However, a review of the other claim limitations in claim 17 does not recite “a second RAT” and as such the claims, the claims lack antecedence basis.  The examiner believes that claim 17 is a typographical error made by the applicant and should instead be written as “enable an access mode in which the user device is capable of operating using  a second RAT”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “The method of claim 1, wherein the performing occurs in response to the user device powering up …” which recites “the performing” which is recited in a manner that indicates the existence of a previous limitation that recites a performing step.  However, a review of the preceding limitations from which claim 8 is dependent upon does not recite any limitations that explicitly recites a performing step and instead Independent claim 1 recites an enabling step and a selecting step and as such the claims lack antecedent basis and is rendered indefinite as it is unclear to the examiner as to which step the claimed “the performing” is being directed towards.  
A review of dependent claim 16 which recite similar limitations to that of dependent claim 8 recites “the selection occurs in response to the user device powering up …” which appears to indicate that the performing step is directed towards the selection step and as such for the purpose of the examination and the rejection provided below, the examiner will interpret claim 8 to recite as “The method of claim 1, wherein the selection 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US Patent Publication 2018/0132141 herein after referenced as Huang) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (3GPP TS 24.501 version 15.0.0 Release 15)” (ETSI TS 124 501 V15.0.0 (2018-07) herein after referenced as ETSI).

Regarding claim 1, Huang discloses:
A method in a user device that supports a first radio access technology (RAT) and a second RAT, (Huang, Fig. 1 & [0022] discloses radio access networks RAN provide radio access for UE (i.e. reads on user device) via various radio access technology for example RAN may include E-UTRAN (i.e. reads on first RAT) having a base station and an NG RAN NR (i.e. reads on second RAT) having a base station and core networks CN provide services for the UE via an LTE/4G evolved packet core EPC or via a next generation 5G core network 5GC and the UE may be equipped with a single radio frequency RF module or transceiver or multiple RF modules or transceivers for services via different RATs and CNs and the UE may be a smart phone, a wearable device, etc.).
supports packet-based voice calls over the first RAT, (Huang, Fig. 1 & [0024] discloses the UE is already IMS registered and establishes an IP connection via NG RAN and 5GC, however may be in conditions where voice service is not supported even though UE is already IMS registered because the network is not able to provide a successful IMS service over PS session over NG RAN connected to 5GC and in a first embodiment, E-UTRAN (i.e. reads on first RAT) connected to 5GC supports voice (i.e. reads on supports packet-based voice calls) and is able to trigger handover UE to E-UTRAN connected to 5GC and establish IP connection for voice service (i.e. reads on packet-based voice calls) and in a second embodiment, UE supports handover to EPS and EPS supports voice and NG RAN is able to trigger handover UE to E-UTRAN connected to EPC and establish IP connection for voice service).
 and is configured to operate(Huang, [0030] discloses a UE that supports camping on 5G system with 5GC can perform initial access (i.e. reads on selecting a cell) either through E-UTRAN that connects to 5GC or through NG RAN (i.e. reads on a cell in which a base station operates according to the second RAT) towards 5GC and the UE can preferably stay in 5GS and can select IMS domain for originating call regardless of whether voice actually supported over the RAT the UE is camped on (i.e. reads on even though the user device does not support packet-based voice calls over the second RAT); Huang, Fig. 1 & [0022] discloses an NG RAN NR (i.e. reads on second RAT) having a base station (i.e. reads on base station); Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported (i.e. reads on does not support packet-based voice calls) over the NG (i.e. reads on the second RAT) service cell (i.e. reads on cell) and the UE handover from the NG serving cell to a target cell that supports IMS VoPS; Huang, [0027] discloses the function modules and circuits when executed by the processors via program instructions contained in memory interwork with each other to allow the UE to perform the embodiments and functional tasks and features in the network; Huang, [0040] discloses various modifications, adaptations and combinations of the various features of the described embodiments can be practiced without departing from the scope of the invention.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs cell selection to camp and perform initial access through the NG RAN to remain in the 5G system even though and regardless of the NG RAN not supporting IMS voice over PS).
Huang discloses that a UE performs a handover to a different RAT or perform fallback to a different core network in order to support an IMS voice over packet session according to different 3GPP architectures but fails to explicitly disclose the use of a usage setting to indicate a voice preference and therefore fails to disclose “operate in a voice-centric mode via a usage setting”.
In addition, Huang discloses that a UE performs initial access to camp on a 5G system but fails to explicitly disclose that a 5G interface or access mode is enabled and therefore fails to disclose “enabling, by processing hardware, an access mode in which the user device is capable of operating using the second RAT;”.
In a related field of endeavor, ETSI discloses:
operate in a voice-centric mode via a usage setting, (ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access; ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27 discloses the UE’s usage setting defined in 3GPP TS 24.301 [15] applies to voice capable UEs in 5GS and indicates whether the UE has preference for voice services over data services or vice-versa and the UE’s usage setting can be set to voice centric and discloses the behavior of the UE for domain selection is determined by the UE usage setting).  
enabling, by processing hardware, an access mode in which the user device is capable of operating using the second RAT; (ETSI, Page 20, Lines 10 discloses N1 mode is a mode of a UE allowing access to the 5G core network via the 5G access network; ETSI, Page 57, Section 5.2.2.2.1, Lines 16-19 and Lines 24-25 discloses when the UE is switched on, the substate shall be PLMN search and if a suitable cell has been found, then the substate shall be normal-service; ETSI, Page 48, Lines 44-48 discloses the disabling and re-enabling of UE’s N1 mode capability wherein the UE shall re-enable the N1 mode capability when the UE powers off and powers on again or the USIM is removed and the UE may start a timer for re-enabling N1 mode capability after the N1 mode capability was disabled and on the expiry of this timer, the UE should re-enable the N1 mode capability).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Huang to incorporate the teachings of ETSI for the purpose of conforming to the guidelines of a known and accepted standard of the art and providing the system with a means to indicate user preference (ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27) and a means to access the 5G network (ETSI, Page 20, Lines 10) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC as taught by Huang) with another known element and comparable device utilizing a known technique (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC, wherein the process of accessing the 5G system includes enabling an N1 access mode of the UE after the UE powers on to search for a 5G network and the process of performing network reselection includes utilizing a voice centric usage setting and disabling the N1 access mode as taught by ETSI) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC (i.e. as taught by Huang & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Huang in view of ETSI discloses:
The method of claim 1, further comprising: (see claim 1).
subsequently to selecting the cell in which the base station operates according to the second RAT, registering with a core network (CN) via the selected cell (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS).
Regarding claim 3, Huang in view of ETSI discloses:
The method of claim 2, further comprising: (see claim 2).
registering, via the selected cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS).
Regarding claim 4, Huang in view of ETSI discloses:
The method of claim 2, further comprising: (see claim 2).
selecting or reselecting a new cell in which a base station operates according to the second RAT; (Huang, Fig. 7 & [0037] discloses in step 731, 5GS determines whether the current serving cell supports VoPS by an indication, RAT VoPS supported and if the indication RAT VoPS supported = FALSE for the NG RAN for UE, then in step 732, 5GS determines whether to trigger a RAT change or an EPS fallback procedure and in step 741, UE handover from the current NG serving cell to a target cell that supports IMS VoPS and the target cell is connected to the 5GC for RAT change; Huang, [0032] discloses the 5GC indicates IMS voice over PS session supported in one of the following cases: 1) the network is able to provide a successful IMS voice over PS session over NG RAN connected to 5GC, if an E-UTRAN connected to 5GC supports voice and the NG RAN is able to trigger handover to the E-UTRAN connected to 5GC or if the UE supports handover to an EPS and the EPS supports voice and the NG RAN is able to trigger handover to EPS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the handover to the target cell that supports IMS VoPS may be a handover to another NG RAN cell connected to 5GC or a handover to an E-UTRAN cell connected to 5GC or a handover to an E-UTRAN cell connected to EPS).
and registering, via the selected or reselected new cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS).
Regarding claim 5, Huang in view of ETSI discloses:
The method of claim 2, further comprising: (see claim 2).
receiving an indication that the CN does not support packet-based voice calls over the second RAT; and disabling the access mode in which the user device is capable of operating using the second RAT in response to the received indication (Huang, [0030]-[0031] discloses the UE can be indicated with IMS voice over PS supported that indicates that the network is able to provide a successful IMS voice over PS session over NG RAN connected to 5GC or the NG RAN can trigger to handover to EPS when the network is not able to provide a successful IMS over PS session over NG RAN connected to 5GC and discloses a first indication is IMS VoPS supported indication that indicates whether IMS voice over PS session is supported over the NG core such as 5GC; ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when a first indication indicates that the IMS VoPS is not supported by the 5GC, then performs a handover to the EPS network towards an E-UTRA cell connected to the EPC and disables the N1 mode capability of the 5G network).   
Regarding claim 6, Huang in view of ETSI discloses:
The method of claim 1, (see claim 1).
wherein: the first RAT is Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (EUTRA), and the second RAT is 5G New Radio (NR) (Huang, Fig. 1 & [0024] discloses the UE is already IMS registered and establishes an IP connection via NG RAN and 5GC, however may be in conditions where voice service is not supported even though UE is already IMS registered because the network is not able to provide a successful IMS service over PS session over NG RAN connected to 5GC and in a first embodiment, E-UTRAN connected to 5GC supports voice and is able to trigger handover UE to E-UTRAN connected to 5GC and establish IP connection for voice service and in a second embodiment, UE supports handover to EPS and EPS supports voice and NG RAN is able to trigger handover UE to E-UTRAN connected to EPC and establish IP connection for voice service; ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access).
Regarding claim 8, Huang in view of ETSI discloses:
The method of claim 1 (see claim 1).
wherein the performing selection occurs in response to the user device powering up (ETSI, Page 57, Section 5.2.2.2.1, Lines 16-19 and Lines 24-25 discloses when the UE is switched on, the substate shall be PLMN search and if a suitable cell has been found, then the substate shall be normal-service; Huang, [0032] discloses in step 412 UE attaches to the network and triggers the IMS registration procedure if it is IMS unregistered; Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that search and selection of the 5G network is performed when the user device powers on and has not yet attached to the IMS network).	Regarding claim 9, Huang discloses:
A user device capable of operating on a first RAT and a second RAT, (Huang, Fig. 1 & [0022] discloses radio access networks RAN provide radio access for UE (i.e. reads on user device) via various radio access technology for example RAN may include E-UTRAN (i.e. reads on first RAT) having a base station and an NG RAN NR (i.e. reads on second RAT) having a base station and core networks CN provide services for the UE via an LTE/4G evolved packet core EPC or via a next generation 5G core network 5GC and the UE may be equipped with a single radio frequency RF module or transceiver or multiple RF modules or transceivers for services via different RATs and CNs and the UE may be a smart phone, a wearable device, etc.).
supports packet-based voice calls over the first RAT, (Huang, Fig. 1 & [0024] discloses the UE is already IMS registered and establishes an IP connection via NG RAN and 5GC, however may be in conditions where voice service is not supported even though UE is already IMS registered because the network is not able to provide a successful IMS service over PS session over NG RAN connected to 5GC and in a first embodiment, E-UTRAN (i.e. reads on first RAT) connected to 5GC supports voice (i.e. reads on supports packet-based voice calls) and is able to trigger handover UE to E-UTRAN connected to 5GC and establish IP connection for voice service (i.e. reads on packet-based voice calls) and in a second embodiment, UE supports handover to EPS and EPS supports voice and NG RAN is able to trigger handover UE to E-UTRAN connected to EPC and establish IP connection for voice service).
and is configured to operate(Huang, [0030] discloses a UE that supports camping on 5G system with 5GC can perform initial access (i.e. reads on selecting a cell) either through E-UTRAN that connects to 5GC or through NG RAN (i.e. reads on a cell in which a base station operates according to the second RAT) towards 5GC and the UE can preferably stay in 5GS and can select IMS domain for originating call regardless of whether voice actually supported over the RAT the UE is camped on (i.e. reads on even though the user device does not support packet-based voice calls over the second RAT); Huang, Fig. 1 & [0022] discloses an NG RAN NR (i.e. reads on second RAT) having a base station (i.e. reads on base station); Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported (i.e. reads on does not support packet-based voice calls) over the NG (i.e. reads on the second RAT) service cell (i.e. reads on cell) and the UE handover from the NG serving cell to a target cell that supports IMS VoPS; Huang, [0027] discloses the function modules and circuits when executed by the processors via program instructions contained in memory interwork with each other to allow the UE to perform the embodiments and functional tasks and features in the network; Huang, [0040] discloses various modifications, adaptations and combinations of the various features of the described embodiments can be practiced without departing from the scope of the invention.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs cell selection to camp and perform initial access through the NG RAN to remain in the 5G system even though and regardless of the NG RAN not supporting IMS voice over PS).
Huang discloses that a UE performs a handover to a different RAT or perform fallback to a different core network in order to support an IMS voice over packet session according to different 3GPP architectures but fails to explicitly disclose the use of a usage setting to indicate a voice preference and therefore fails to disclose “operate in a voice-centric mode via a usage setting”.
In addition, Huang discloses that a UE performs initial access to camp on a 5G system but fails to explicitly disclose that a 5G interface is enabled and therefore fails to disclose “enable an access mode in which the user device is capable of operating using the second RAT;”.
In a related field of endeavor, ETSI discloses:
operate in a voice-centric mode via a usage setting, (ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access; ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27 discloses the UE’s usage setting defined in 3GPP TS 24.301 [15] applies to voice capable UEs in 5GS and indicates whether the UE has preference for voice services over data services or vice-versa and the UE’s usage setting can be set to voice centric and discloses the behavior of the UE for domain selection is determined by the UE usage setting).  
enable an access mode in which the user device is capable of operating using the second RAT; (ETSI, Page 20, Lines 10 discloses N1 mode is a mode of a UE allowing access to the 5G core network via the 5G access network; ETSI, Page 57, Section 5.2.2.2.1, Lines 16-19 and Lines 24-25 discloses when the UE is switched on, the substate shall be PLMN search and if a suitable cell has been found, then the substate shall be normal-service; ETSI, Page 48, Lines 44-48 discloses the disabling and re-enabling of UE’s N1 mode capability wherein the UE shall re-enable the N1 mode capability when the UE powers off and powers on again or the USIM is removed and the UE may start a timer for re-enabling N1 mode capability after the N1 mode capability was disabled and on the expiry of this timer, the UE should re-enable the N1 mode capability).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Huang to incorporate the teachings of ETSI for the purpose of conforming to the guidelines of a known and accepted standard of the art and providing the system with a means to indicate user preference (ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27) and a means to access the 5G network (ETSI, Page 20, Lines 10) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC as taught by Huang) with another known element and comparable device utilizing a known technique (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC, wherein the process of accessing the 5G system includes enabling an N1 access mode of the UE after the UE powers on to search for a 5G network and the process of performing network reselection includes utilizing a voice centric usage setting and disabling the N1 access mode as taught by ETSI) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC (i.e. as taught by Huang & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system. 
Regarding claim 10, Huang in view of ETSI discloses:
The user device of claim 9, wherein the instructions further cause the user device to: (see claim 9).
subsequently to selecting the cell in which the base station operates according to the second RAT, register with a core network (CN) via the selected cell (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS). 
Regarding claim 11, Huang in view of ETSI discloses:
The user device of claim 10, wherein the instructions further cause the user device to: (see claim 10).
register, via the selected cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS).  
Regarding claim 12, Huang in view of ETSI discloses:
The user device of claim 10, wherein the instructions further cause the user device to: (see claim 10).
select or reselect a new cell in which a base station operates according to the second RAT; (Huang, Fig. 7 & [0037] discloses in step 731, 5GS determines whether the current serving cell supports VoPS by an indication, RAT VoPS supported and if the indication RAT VoPS supported = FALSE for the NG RAN for UE, then in step 732, 5GS determines whether to trigger a RAT change or an EPS fallback procedure and in step 741, UE handover from the current NG serving cell to a target cell that supports IMS VoPS and the target cell is connected to the 5GC for RAT change; Huang, [0032] discloses the 5GC indicates IMS voice over PS session supported in one of the following cases: 1) the network is able to provide a successful IMS voice over PS session over NG RAN connected to 5GC, if an E-UTRAN connected to 5GC supports voice and the NG RAN is able to trigger handover to the E-UTRAN connected to 5GC or if the UE supports handover to an EPS and the EPS supports voice and the NG RAN is able to trigger handover to EPS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the handover to the target cell that supports IMS VoPS may be a handover to another NG RAN cell connected to 5GC or a handover to an E-UTRAN cell connected to 5GC or a handover to an E-UTRAN cell connected to EPS).
and register, via the selected or reselected new cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS). 
Regarding claim 13, Huang in view of ETSI discloses:
The user device of claim 10, wherein the instructions further cause the user device to: (see claim 10).
receive an indication that the CN does not support packet-based voice calls over the second RAT; and disable the access mode in which the user device is capable of operating using the second RAT in response to the received indication (Huang, [0030]-[0031] discloses the UE can be indicated with IMS voice over PS supported that indicates that the network is able to provide a successful IMS voice over PS session over NG RAN connected to 5GC or the NG RAN can trigger to handover to EPS when the network is not able to provide a successful IMS over PS session over NG RAN connected to 5GC and discloses a first indication is IMS VoPS supported indication that indicates whether IMS voice over PS session is supported over the NG core such as 5GC; ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when a first indication indicates that the IMS VoPS is not supported by the 5GC, then performs a handover to the EPS network towards an E-UTRA cell connected to the EPC and disables the N1 mode capability of the 5G network).   
Regarding claim 14, Huang in view of ETSI discloses:
The user device of claim 9, wherein (see claim 9).
the first RAT is Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (EUTRA), and the second RAT is 5G New Radio (NR) (Huang, Fig. 1 & [0024] discloses the UE is already IMS registered and establishes an IP connection via NG RAN and 5GC, however may be in conditions where voice service is not supported even though UE is already IMS registered because the network is not able to provide a successful IMS service over PS session over NG RAN connected to 5GC and in a first embodiment, E-UTRAN connected to 5GC supports voice and is able to trigger handover UE to E-UTRAN connected to 5GC and establish IP connection for voice service and in a second embodiment, UE supports handover to EPS and EPS supports voice and NG RAN is able to trigger handover UE to E-UTRAN connected to EPC and establish IP connection for voice service; ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access).
Regarding claim 16, Huang in view of ETSI discloses:
The user device of claim 9, (see claim 9).
wherein: the selection occurs in response to the user device powering up or transitioning from a lower-power mode to a fully powered mode, when the user device has not yet attached to a CN (ETSI, Page 57, Section 5.2.2.2.1, Lines 16-19 and Lines 24-25 discloses when the UE is switched on, the substate shall be PLMN search and if a suitable cell has been found, then the substate shall be normal-service; Huang, [0032] discloses in step 412 UE attaches to the network and triggers the IMS registration procedure if it is IMS unregistered; Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that search and selection of the 5G network is performed when the user device powers on and has not yet attached to the IMS network).
Regarding claim 17, Huang discloses:
A non-transitory computer-readable medium storing thereon instructions that, when executed by one or more processors, cause a user device to: enable select a cell in which a base station operates according to the second RAT even though the user device does not support packet-based voice calls over the second RAT (Huang, [0030] discloses a UE (i.e. reads on user device) that supports camping on 5G system with 5GC can perform initial access (i.e. reads on selecting a cell) either through E-UTRAN that connects to 5GC or through NG RAN (i.e. reads on a cell in which a base station operates according to the second RAT) towards 5GC and the UE can preferably stay in 5GS and can select IMS domain for originating call regardless of whether voice actually supported over the RAT the UE is camped on (i.e. reads on even though the user device does not support packet-based voice calls over the second RAT); Huang, Fig. 1 & [0022] discloses an NG RAN NR (i.e. reads on second RAT) having a base station (i.e. reads on base station); Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported (i.e. reads on does not support packet-based voice calls) over the NG (i.e. reads on the second RAT) service cell (i.e. reads on cell) and the UE handover from the NG serving cell to a target cell that supports IMS VoPS; Huang, [0027] discloses the function modules and circuits when executed by the processors via program instructions contained in memory interwork with each other to allow the UE to perform the embodiments and functional tasks and features in the network; Huang, [0040] discloses various modifications, adaptations and combinations of the various features of the described embodiments can be practiced without departing from the scope of the invention.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE performs cell selection to camp and perform initial access through the NG RAN to remain in the 5G system even though and regardless of the NG RAN not supporting IMS voice over PS).
Huang discloses that a UE performs initial access to camp on a 5G system but fails to explicitly disclose that a 5G interface or access mode is enabled and therefore fails to disclose “enable an access mode in which the user device is capable of operating using the second RAT;”.
In a related field of endeavor, ETSI discloses:
enable an access mode in which the user device is capable of operating using the second RAT; (ETSI, Page 20, Lines 10 discloses N1 mode is a mode of a UE allowing access to the 5G core network via the 5G access network; ETSI, Page 57, Section 5.2.2.2.1, Lines 16-19 and Lines 24-25 discloses when the UE is switched on, the substate shall be PLMN search and if a suitable cell has been found, then the substate shall be normal-service; ETSI, Page 48, Lines 44-48 discloses the disabling and re-enabling of UE’s N1 mode capability wherein the UE shall re-enable the N1 mode capability when the UE powers off and powers on again or the USIM is removed and the UE may start a timer for re-enabling N1 mode capability after the N1 mode capability was disabled and on the expiry of this timer, the UE should re-enable the N1 mode capability; ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access; ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27 discloses the UE’s usage setting defined in 3GPP TS 24.301 [15] applies to voice capable UEs in 5GS and indicates whether the UE has preference for voice services over data services or vice-versa and the UE’s usage setting can be set to voice centric and discloses the behavior of the UE for domain selection is determined by the UE usage setting).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Huang to incorporate the teachings of ETSI for the purpose of conforming to the guidelines of a known and accepted standard of the art and providing the system with a means to indicate user preference (ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27) and a means to access the 5G network (ETSI, Page 20, Lines 10) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC as taught by Huang) with another known element and comparable device utilizing a known technique (i.e. performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC, wherein the process of accessing the 5G system includes enabling an N1 access mode of the UE after the UE powers on to search for a 5G network and the process of performing network reselection includes utilizing a voice centric usage setting and disabling the N1 access mode as taught by ETSI) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of accessing a 5G system and performing network reselection to a E-UTRA cell connected to the EPC (i.e. as taught by Huang & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system. 
Regarding claim 18, Huang in view of ETSI discloses:
The non-transitory computer-readable medium of claim 17, wherein the instructions further cause the user device to: (see claim 17).
subsequently to selecting the cell in which the base station operates according to the second RAT, register with a core network (CN) via the selected cell (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS). 
Regarding claim 19, Huang in view of ETSI discloses:
The non-transitory computer-readable medium of claim 18, wherein the instructions further cause the user device to: (see claim 18).
register, via the selected cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS).
Regarding claim 20, Huang in view of ETSI discloses:
The non-transitory computer-readable medium of claim 17, wherein the instructions further cause the user device to: (see claim 17).
select or reselect a new cell in which a base station operates according to the second RAT; (Huang, Fig. 7 & [0037] discloses in step 731, 5GS determines whether the current serving cell supports VoPS by an indication, RAT VoPS supported and if the indication RAT VoPS supported = FALSE for the NG RAN for UE, then in step 732, 5GS determines whether to trigger a RAT change or an EPS fallback procedure and in step 741, UE handover from the current NG serving cell to a target cell that supports IMS VoPS and the target cell is connected to the 5GC for RAT change; Huang, [0032] discloses the 5GC indicates IMS voice over PS session supported in one of the following cases: 1) the network is able to provide a successful IMS voice over PS session over NG RAN connected to 5GC, if an E-UTRAN connected to 5GC supports voice and the NG RAN is able to trigger handover to the E-UTRAN connected to 5GC or if the UE supports handover to an EPS and the EPS supports voice and the NG RAN is able to trigger handover to EPS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the handover to the target cell that supports IMS VoPS may be a handover to another NG RAN cell connected to 5GC or a handover to an E-UTRAN cell connected to 5GC or a handover to an E-UTRAN cell connected to EPS).
and register, via the selected or reselected new cell, with a multimedia subsystem that supports packet-based voice calls (Huang, Fig. 7 & [0037] discloses in step 711, the UE performs an attach or registration area update procedure to 5GS which comprises an NG RAN and a 5G core network and in step 712, the UE triggers an IMS registration procedure with the IMS server; Huang, [0023] discloses IP Multimedia Subsystem IMS is a core network that provides IP multimedia services to user equipments UE; Huang, Fig. 1 & [0022] discloses an NG RAN NR having a base station; Huang, [0009] discloses the UE receives a handover command when IMS voice over PS session is not supported over the NG service cell and the UE handover from the NG serving cell to a target cell that supports IMS VoPS). 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US Patent Publication 2018/0132141 herein after referenced as Huang) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (3GPP TS 24.501 version 15.0.0 Release 15)” (ETSI TS 124 501 V15.0.0 (2018-07) herein after referenced as ETSI) and further in view of Dwyer et al. (US Patent Publication 2012/0014354 herein after referenced as Dwyer).  

Regarding claim 7 and claim 15, Huang in view of ETSI discloses:
The method of claim 1, further comprising: (see claim 1) and The user device of claim 9, wherein the instructions further cause the user device to: (see claim 9).
receiving the usage setting (ETSI, Page 25, Lines 16-20 discloses the UE operates in single-registration mode, the UE’s usage setting is “voice centric” with “IMS voice not available”, the UE shall attempt to select an E-UTRA cell connected to EPC and disable the N1 mode capability for 3GPP access; ETSI, Page 24, Section 4.3.1, Lines 17-22 & Section 4.3.2, Lines 26-27 discloses the UE’s usage setting defined in 3GPP TS 24.301 [15] applies to voice capable UEs in 5GS and indicates whether the UE has preference for voice services over data services or vice-versa and the UE’s usage setting can be set to voice centric and discloses the behavior of the UE for domain selection is determined by the UE usage setting).  
Huang in view of ETSI discloses utilizing a UE usage setting to indicate the UE preference but fails to explicitly disclose the use of a user interface and therefore fails to disclose “receiving the usage setting via a user interface of the user device.” 
	In a related field of endeavor, Dwyer discloses:
receiving the usage setting via a user interface of the user device (Dwyer, [0159] discloses the UE usage setting is modified by the user or an application running in the UE from data centric or voice centric to data only to allow for the best PS service for applications running in the UE and at a later time, the UE usage setting is reverted to the original setting based on a set of possible triggering conditions and as a result the UE based on the UE voice settings performs one or more of the procedures described in the implementations above to discover whether IMS voice is available, register with IMS and select the appropriate RAT; Dwyer, [0094] discloses a user interface.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the user would need to utilize a user interface in order to modify the UE usage setting).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Huang in view of ETSI to incorporate the teachings of Dwyer for the purpose of providing the user with a means to modify the UE usage setting according to the user’s preference (Dwyer, [0159]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing a usage setting as taught by ETSI) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing a usage setting, wherein the usage setting is modified by a user through an application or user interface as taught by Dwyer) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing a usage setting (i.e. as taught by ETSI & Dwyer) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645